Citation Nr: 1702100	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-00 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1969 to January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This matter was previously before the board in April 2015.  At that time, the Board remanded the claim for further development.  The claim has been returned to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, remand is necessary to satisfy VA's duty to assist the Veteran.  Specifically, the Board finds that further development is required and that the Veteran should be afforded an examination.  

In his May 2010 claim for service connection for a lumbar spine condition, the Veteran alleged that his low back was injured during service when he turned over an earthmover while driving it.  He also attributed back pain to an automobile accident that occurred during service in September 1971.  In his September 2010 notice of disagreement (NOD), the Veteran simply alleged that he injured his low back while in Vietnam.  The Board will address the Veteran's claim on a direct theory of entitlement.

The Veteran's service treatment records document treatment for neck pain after the Veteran was involved in a motor vehicle accident.  The Veteran presented in September 1971 with complaints of neck pain and headaches after an August 1971 motor vehicle accident.  X-rays from later that month show that the Veteran sustained an injury at C-6.  The Board notes that the Veteran presented low back pain, pain in the legs, sore throat, fever, and gastrointestinal symptoms in June 1971.  The symptoms had started the night prior to the date of the treatment note.  In a June 1971 treatment note from the next day, some symptoms were noted to be resolving.  The Veteran's service treatment records do not document his reported injury that occurred when he overturned an earthmover.  Further, all remaining service treatment records, including the Veteran's separation examination in December 1971, were silent for any back complaints.  

Post service, in September 1972, the Veteran underwent a VA examination for his then-pending claims of entitlement to service connection for neck and headache disorders.  At that time, the thoracic vertebrae were normal in position.  There was no muscle spasm or tenderness.  The lumbar vertebrae were also strait.  No low back diagnosis was rendered.  

However, in a July 1973 correspondence, the Veteran indicated that he was having difficulties with his employer, a railroad company, because of his back trouble.  This statement was written separate from his complaints regarding his neck in the same correspondence.  Contextually, it appears the Veteran is referring to portions of his back below the cervical spine area.  This is evidence that the Veteran was complaining of back symptoms shortly after his military service.  

More recently, in October 2006 correspondence, the Veteran indicated that he had been suffering back symptoms since his military service.  Around that time, VA treatment records reflect the Veteran reporting being involved in an earth moving vehicle accident in 1970, injuring his neck, and a motor vehicle accident in 1971, reinjuring his neck and injuring his back.  

The Veteran has since reported that he has suffered from low back symptoms since his military service.  

VA initially provided an examination for this claim in July 2012.  The examination report details x-rays taken of the Veteran's lumbar spine, revealing straightening of the lumbar lordosis, early vacuum disc changes, levo rotoscoliosis, degenerative disc changes, and endplate hypertrophic spurring, and VA treatment records from 2010 also document treatment for back symptoms.  At that time, the examiner was to both examine the Veteran and offer an opinion as to whether the Veteran's low back disorder was related to service, with respect to which the examiner concluded that he could not reach an opinion because the preponderance of the evidence did not mention the lumbar spine.  In reaching this conclusion, the examiner specifically referenced the Veteran's claims, examinations, reports, x-rays, and other objective evidence.  However, the examiner did not account for the Veteran's statements during the clinical interview that describe back and neck pain beginning at the time of his in-service injury, with back symptoms increasing "over the years."  The examiner also did not discuss the Veteran's second contended in-service injury, wherein the Veteran was involved in a 1971 motor vehicle accident.  As noted by the Board in April 2015, the law provides that reliance on the fact that there is no documented evidence of injury cannot be the primary reason for a negative opinion, or the lack thereof, and thus, this was not an adequate basis for the examiner's refusal to provide an opinion regarding etiology of the Veteran's current low back disability.  

Pursuant to the April 2015 remand, the Veteran appeared for another VA examination in September 2015.  After confirming the Veteran's present diagnosis of degenerative arthritis of the spine, discussing the Veteran's present symptoms, and reviewing the medical evidence, the examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Explaining, the examiner cited to the Veteran's medical records which showed that the in-service earthmover and subsequent motor vehicle accident only resulted in cervical spine pain or issues.  The records were silent for lumbar spine symptoms after either incident.  The first evidence of record pertaining to a lumbar spine disability is in 2006, 34 years after the Veteran's service.  There was no evidence found by the examiner to indicate the Veteran's lumbar spine condition manifested during a time of service, and a nexus had not been established.  

Next, in the remarks section of the examination report, the examiner acknowledged the Veteran's claims that he sustained a back injury while in service.  However, the Veteran had no ongoing treatment for care for his back from July 1971 to 2005.  In the interim period between the Veteran's service and 2005, the Veteran worked for a railroad company and suffered a motor vehicle accident in 1996 with a reported injury to his back at that time.  Reiterating, the examiner indicated that he was unable to make a connection between the Veteran's current back complaints from the reported in-service injury.  

The September 2015 opinion is inadequate.  As with the June 2012 opinion, the September 2015 opinion does not reflect consideration of the Veteran's reports that he has suffered from continuous back symptomatology since his military service.  Significantly, in a July 1973 correspondence, less than two years after his separation from service, the Veteran is documented complaining of back trouble.  Remand is appropriate to obtain an addendum opinion that full accounts for the Veteran's lay statements.  

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Arrange for the same examiner who conducted the September 2015 examination, if possible, to provide an addendum opinion regarding the nature and etiology of his asserted low back disorder.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, his own assertions, and the contents of this remand.

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disorder manifested in or is otherwise related to the Veteran's period of service, to include the in-service incident in which an earthmover turned over while he was driving it, and a motor vehicle accident in which the Veteran was involved in 1971.

In discussing the requested opinions, the examiner must account for the Veteran's lay statements describing back symptoms since his military service and a July 1973 correspondence from the Veteran in which he describes having back trouble.

3.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


